JUDGE CRENSHAW
delivered the opinion of the Court.
This was an action of detinue by Kelly against Martin for a slave. The plaintiff derived title with warranty, through one Younger, who derived title from Mitchell, and he from Williams. The defendant offered to prove the declarations of Younger, (made after the sale to the plaintiff,) in order to shew that the title from Mitchell to Younger was a sham.
This evidence was properly rejected. The declara*199tions of Younger could not destroy the title which he had conveyed, nor could they be given in evidence to defeat an action to which he was not a party.
Barton and Pickens, for plaintiff.
Kelly and Hutchinson, for defendant in error.
The defendant in order to impeach the testimony of Caldwell, a material witness for the plaintifF, offered in evidence, the deposition of Williams, which was rejected on the ground of his incompetency.
Williams had a remote interest that the plaintiff should recover, for in that event Mitchell would have no cause of action against him on his warranty. To give testimony for the defendant was remotely against his interest, and he was a competent witness for him, if he thought proper to give evidence, and so was Mrs Williams, his wife,, whose deposition was also rejected.
We are unanimously of opinion that the judgement must be reversed and the cause remanded.
Judge Gayle not sitting.